ATTORNEY GRIEVANCE COMMISSION                                                              *     IN THE
OF MARYLAND
                                                                                           *     COURT OF APPEALS

                                                                                           *     OF MARYLAND
v.
                                                                                           *     Misc. Docket AG No. 15
                                                                                                 September Term, 2021
                                                                                           *
SYLVIA LORRAINE ADAMS                                                                            (No. CAE21-08332
                                                                                           *     Circuit Court for Prince
                                                                                                 George’s County)
                                                                                   ORDER

                       Upon consideration of the Joint Petition of the Attorney Grievance Commission of

Maryland and the Respondent, Sylvia Lorraine Adams, to indefinitely suspend the Respondent

from the practice of law for violations of Rules 19-308.1(b) and 19-308.4(a), (b), (c) and (d)

of the Maryland Attorneys’ Rules of Professional Conduct, it is this 28th day of October, 2021


                       ORDERED, by the Court of Appeals of Maryland, that the Respondent, Sylvia

Lorraine Adams, be indefinitely suspended from the practice of law in the State of Maryland;

and it is further


                       ORDERED, that the Clerk of this Court shall strike the name of Sylvia Lorraine Adams

from the register of attorneys in this Court and certify that fact to the Trustees of the Client

Protection Fund of the Bar of Maryland and the Clerks of all judicial tribunals in this State in

accordance with Maryland Rule 19-761(b).

 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.


                            2021-10-28 11:56-04:00
                                                                                       /s/ Robert N. McDonald
                                                                                             Senior Judge
Suzanne C. Johnson, Clerk